Carlisle, Presiding Judge.
The purported bill of exceptions in this case recites the history of the case, including a statement that the trial judge overruled plaintiff’s motion for a judgment in accordance with its motion for a directed verdict, *207specifies the portions of the record “material to a clear understanding of the errors herein complained of,” and prays that the bill of exceptions be certified as true and correct and transmitted to the Court of'Appeals. However, this document nowhere contains any assignment of error on any judgment of the court, and it is, therefore, under repeated rulings of this court and of the Supreme Court, insufficient to present any question for decision by this court. Accordingly, the writ of error must be dismissed. Code Ann. § 6-901. Loftin v. State, 16 Ga. App. 195 (84 SE 833); Griffin v. Garrard, 42 Ga. App. 337 (156 SE 270); Combs v. State, 72 Ga. App. 793 (35 SE2d 315); Brannen v. Buie, 208 Ga. 193 (65 SE2d 808).
Decided January 16, 1962.
Leon Boling, for plaintiff in error.
Merritt Ac Pruitt, Glyndon C. Pruitt, contra.

Writ of error dismissed.


Eberhardt and Custer, JJ., concur.